The offense is the unlawful sale of intoxicating liquor, punishment fixed at confinement in the penitentiary for a period of two years.
The consideration of the purported statement of facts is not authorized for the reason that it is void of verification by the trial judge. A certificate of approval by the trial judge is essential. Art. 760, C. C. P. 1925.
In the absence of a statement of facts, we are not able to appraise the bill of exceptions complaining of the denial of the motion for a continuance.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.